OPINION — AG — ** SALARIES — COUNTY OFFICERS — CENSUS ** ACCORDING TO A PRELIMINARY ANNOUNCEMENT OF THE 1950 FEDERAL DECENNIAL CENSUS FOR JEFFERSON COUNTY, THE POPULATION OF THE COUNTY IS 11,116 AND APPARENTLY THE FINAL FIGURE WILL SHOW THE POPULATION BETWEEN 11,000 AND 12,000; AND THAT THE NET VALUATION OF TANGIBLE TAXABLE PROPERTY IN THE COUNTY, CERTIFIED TO THE COUNTY BOARD OF EQUALIZATION FOR 1950, IS $9,185,699.00, AND APPARENTLY THE NET VALUATION WHEN FINALLY CERTIFIED TO THE COUNTY EXCISE BOARD FOR COMPUTATION OF THE RATES OF LEVIES FOR 1950-51 WILL BE BETWEEN $9,000,000 AND $10,000,000. . . . CAN OR CANNOT THE ESTIMATE OF NEEDS, AND THE APPROPRIATION FOR SALARIES FOR THE VARIOUS COUNTY OFFICERS . . . INCREASE ? — SEE OPINION JUNE 7, 1950 — MORRIS (APPROPRIATION, COUNTY, SALARIES) CITE: 19 Ohio St. 179.1 [19-179.1] 19 Ohio St. 179.5 [19-179.5] [19-179.5], 19 Ohio St. 179.9 [19-179.9], 19 Ohio St. 179.11 [19-179.11] [19-179.11], OPINION NO. MAY 6, 1950 — MORRIS (JAMES C. HARKIN)